Exhibit 10.22.2

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) by
and between APCOA/Standard Parking, Inc., a Delaware corporation (the
“Company”), and John Ricchiuto (the “Executive”), dated as of the 1st day of
December  2002 (the “Effective Date”).

 


RECITALS

 

A.                                   Prior to the Effective Date, Executive was
employed by the Company pursuant to a Management Employment Agreement dated July
1, 1998 (the “1998 Employment Agreement”).  The Company is in the business of
operating private and public parking facilities for itself, its subsidiaries,
affiliates and others, and as a consultant and/or manager for parking facilities
operated by others throughout the United States and Canada (the Company and its
subsidiaries and affiliates and other Company-controlled businesses engaged in
parking garage management (in each case including their predecessor’s or
successor’s) are referred to hereinafter as the “Parking Companies”).

 

B.                                     In the course of Executive’s employment
previously and hereunder, Executive has had and will have access to highly
confidential and proprietary information of the Parking Companies and their
clients, including without limitation the information referred to in Paragraph 6
hereafter.

 

C.                                     The Company and Executive desire to
continue Executive’s employment relationship with the Company and amend and
restate the terms of Executive’s 1998 Employment Agreement, on and subject to
the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of: (i) the foregoing premises, (ii) the mutual
covenants and agreements herein contained and (iii) the salary continuation
payment payable on termination, the Company and Executive hereby covenant and
agree as follows:

 

1.                                       Employment Period.  The Company shall
employ the Executive, and the Executive shall serve the Company, on the terms
and conditions set forth in this Agreement, for a period beginning on December
1, 2002 and ending December 31, 2004 (the “Employment Period”). The Employment
Period shall automatically extend for additional terms of one (1) year each
(individually referred to as a “Renewal Period” and in the plural as the
“Renewal Periods”) unless the Company or Executive shall have given notice in
writing of their intention not to renew the Agreement not less than one hundred
twenty (120) days prior to the expiration of the Employment Period or any
applicable Renewal Period.  The Employment Period, as extended by one or more
Renewal Periods, shall hereinafter be deemed to be the Employment Period. 
Notwithstanding any such termination, Paragraph 6 of this Agreement shall remain
in full force and effect.

 

1

--------------------------------------------------------------------------------


 

2.                                       Position and Duties.  During the
Employment Period, the Executive shall serve as Executive Vice
President-Operations of the Company, with the duties, authority and
responsibilities as are commensurate with such position and as are customarily
associated with such position.  Executive shall hold such other positions in the
Company or any of the other Parking Companies as may be assigned to him from
time to time by the Chief Executive Officer of the Company. The Executive shall
report directly to the Chief Executive Officer of the Company or as otherwise
directed by the Chief Executive Officer.   During the Employment Period, and
excluding any periods of vacation and sick leave to which the Executive is
entitled, the Executive shall devote full attention and time during normal
business hours to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to the Executive under this
Agreement, use the Executive’s reasonable best efforts to carry out such
responsibilities faithfully and efficiently.  The Executive shall not, during
the terms of this Agreement, engage in any other business activities that will
interfere with the Executive’s employment pursuant to this Agreement.  Executive
shall discharge his duties and responsibilities under this Agreement in
accordance with the Company’s Code of Conduct presently in effect or as amended
and modified from time to time hereafter.

 

3.                                       Compensation.

 

(a)                                Base Salary.  During the Employment Period,
the Executive shall receive an annual base salary of $200,000 (the “Annual Base
Salary”), payable in accordance with the Company’s normal payroll practice for
executives as in effect from time to time.  The Annual Base Salary shall be
subject to review annually in accordance with the Company’s review policies and
practices for executives as in effect at the time of any such review.

 

(b)                                 Bonus.  For each calendar year ending during
the Employment Period, the Executive shall be eligible to receive an annual
bonus (the “Annual Bonus”), based upon terms and conditions of an annual bonus
program established for the Executive by the Company.  It currently is expected
that the Annual Bonus will be paid in the month of April following the calendar
year in which the Annual Bonus is earned.  In all events, the Annual Bonus
program shall provide that the Executive’s target bonus (“Target Annual Bonus”)
will be a percentage of the Annual Base Salary, with the actual amount of the
Annual Bonus determined in accordance with the terms of the Annual Bonus
program.  Executive shall be entitled to a guaranteed Annual Bonus of $35,000
for calendar year 2003.  For calendar year 2002, Executive shall be entitled to
annual bonus calculated in accordance with the Executive’s 1998 Employment
Agreement.

 

(c)                                  Equity Plan.  In the event the Company
adopts an equity plan or program (the “Equity Plan”) for its key executives
during the term of this Agreement, the Executive shall be entitled to
participate in the Equity Plan on a similar basis as similarly situated
executive vice presidents of the Company from and after the effective date
thereof in accordance with the terms and conditions of the Equity Plan.

 

(d)                                 Other Benefits. In addition to the
foregoing, during the Employment Period:  (i) the Executive shall be entitled to
participate in savings, retirement, and fringe benefit plans, practices,
policies and programs of the Company as in effect from time to time, including,
but not limited to the Company’s 401(K) plan, on the same terms and conditions
as those

 

2

--------------------------------------------------------------------------------


 

applicable to peer executives; (ii) the Executive shall be entitled to four (4)
weeks of annual vacation (prorated for the calendar year ending December 31,
2002), to be taken in accordance with the Company’s vacation policy as in effect
from time to time; and (iii) the Executive and the Executive’s family shall be
eligible for participation in, and shall receive all benefits under medical,
disability and other welfare benefit plans, practices, policies and programs
provided by the Company, as in effect from time to time, on the same terms and
conditions as those applicable to peer executives, including the benefits
described on Exhibit A attached hereto and incorporated herein by reference.

 

(e)                                  Business Expenses.  Executive shall be
reimbursed by the Company for those business expenses authorized by the Company
and those for which are necessarily and reasonably incurred on behalf of the
Company and which may be properly be deducted by the Company as business
expenses for federal tax purposes.

 

4.                                       Termination of Employment.

 

(a)                                Death or Disability.  In the event of the
Executive’s death during the Employment Period, the Executive’s employment with
the Company shall terminate automatically.  The Company, in its discretion,
shall have the right to terminate the Executive’s employment because of the
Executive’s Disability during the Employment Period.  For purposes of this
Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
business days, or for periods aggregating 180 business days in any period of
twelve months, as a result of incapacity due to mental or physical illness or
injury which is determined to be total and permanent by a physician selected by
the Company or its insurers.  A termination of the Executive’s employment by the
Company for Disability shall be communicated to the Executive by written notice,
and shall be effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), unless the Executive returns to
full-time performance of the Executive’s duties before the Disability Effective
Date.

 

(b)                                 By the Company.  In addition to termination
for Disability, the Company may terminate the Executive’s employment during the
Employment Period for Cause or without Cause.  “Cause” means:

 

(i)                                     the continued and willful or deliberate
failure of the Executive to substantially perform the Executive’s duties, or to
comply with the Executive’s obligations, under this Agreement (other than as a
result of physical or mental illness or injury); or

 

(ii)                                  illegal or gross misconduct by the
Executive, in either case that is willful and results in material damage to the
business or reputation of the Company.

 

Upon the occurrence of events constituting Cause as defined in subsection (i) of
this paragraph (b), the Company shall give the Executive advance notice of any
such termination for Cause and shall provide the Executive with a reasonable
opportunity to cure.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Voluntarily by the Executive.  The
Executive may terminate his employment by giving written notice thereof to the
Company, provided, however, that if Executive terminates his employment for Good
Reason, such termination shall not be considered a voluntary termination by
Executive and Executive shall be treated as if he had been terminated by the
Company pursuant to paragraph 5(a) below.  “Good Reason” means any of the
following:

 

(ii)                                  the Company requires or otherwise takes
such action as would require the Executive’s relocation from Cleveland. Ohio;

 

(ii)                                  a reduction in the Executive’s Annual
Salary, which is not accompanied by a similar reduction in annual salaries of
similarly situated executive’s of the Company; or

 

(iii)                               a breach by the Company of this Agreement
after Executive has given advance written notice of any such breach to the
Company and a reasonable opportunity to cure.

 

(d)                                 Date of Termination.  The “Date of
Termination” means the date of the Executive’s death, the Disability Effective
Date, the date on which the termination of the Executive’s employment by the
Company for Cause, as set forth in notice from the Company, is effective, the
date that notice of termination is provided to the Executive from Company of a
termination of the Executive’s employment by the Company other than for Cause or
Disability, or the date on which the Executive gives the Company notice of
termination of employment, as the case may be.

 

5.                                       Obligations of the Company upon
Termination.

 

(a)                                  By the Company Other Than for Cause or
Disability.  If, during the Employment Period, the Company terminates the
Executive’s employment, other than for Cause or Disability, the Company shall,
for the duration of the Employment Period, as in effect immediately before the
Date of Termination, continue to pay the Executive the Annual Base Salary and
the Annual Bonus through the end of such Employment Period, as and when such
amounts would be paid in accordance with paragraph 3(a) and (b) above, provided
the amount of any Annual Bonus so paid shall equal the Target Annual Bonus.  The
Company shall also continue to provide for the same period welfare benefits to
the Executive and the Executive’s family, at least as favorable as those that
would have been provided to them under clause (d)(iii) of Paragraph 3 of this
Agreement if the Executive’s employment had continued until the end of the
Employment Period, provided, that during any period when the Executive is
eligible to receive such benefits under another employer-provided plan, the
benefits provided by the Company under this paragraph 5(a) may be made secondary
to those provided under such other plan and shall pay Executive any accrued but
unpaid vacation pay.

 

(b)                                 Death.  If the Executive’s employment is
terminated by reason of the Executive’s death during the Employment Period, the
Company shall make, within 30 days after the Date of Termination, a lump-sum
cash payment to the Executive’s estate equal to the sum of (i) the Executive’s
Annual Base Salary through the end of the calendar month in which death

 

4

--------------------------------------------------------------------------------


 

occurs, (ii) any earned and unpaid Annual Bonus for any calendar year ended
prior to the Date of Termination and a pro-rated Target Bonus for services to
the Date of Termination, (iii) any accrued but unpaid vacation pay and (iv) any
other vested benefits to which the Executive is entitled, in each case to the
extent not yet paid, except for any death benefit, in which case the death
benefit shall be paid to Executive’s estate within seven (7) days following
receipt of any such death benefit by the Company from the insurer.

 

(c)                                  Disability.  In the event the Executive’s
employment is terminated by reason of the Executive’s Disability during the
Employment Period in accordance with paragraph 4(a) hereof, the Company shall
pay to the Executive or the Executive’s legal representative, as applicable, (i)
the Executive’s Annual Base Salary for the duration of the Employment Period in
effect immediately before the Date of Termination, provided that any such
payments made to the Executive shall be reduced by the sum of the amounts, if
any, payable to the Executive under any disability benefit plans of the Company
or under the Social Security disability insurance program, (ii) any earned and
unpaid Annual Bonus for any calendar year ended prior to the Date of Termination
and a prorated Target Bonus for services to the Date of Termination, and (iii)
any other vested benefits to which the Executive is entitled, in each case to
the extent not yet paid, including, but not limited to accrued but unpaid
vacation pay.

 

(d)                                 Cause; Voluntary Termination:  If the
Executive’s employment is terminated by the Company for Cause or the Executive
voluntarily terminates his employment during the Employment Period, the Company
shall pay the Executive (i) the Annual Base Salary through the Date of
Termination (ii) the Annual Bonus for any calendar year ended prior to the Date
of Termination, and (iii) any other vested benefits to which the Executive is
entitled, in each case to the extent not yet paid, including, but not limited to
accrued but unpaid vacation pay and the Company shall have no further
obligations to the Executive under this Agreement.

 

6.                                       Protection of Company Assets.

 

(a)                                  Trade Secret and Confidential Information. 
The Executive recognizes and acknowledges that the acquisition and operation of,
and the providing of consulting services for, parking facilities is a unique
enterprise and that there are relatively few firms engaged in these businesses
in the primary areas in which the Parking Companies operates.  The Executive
further recognizes and acknowledges that as a result of his employment with the
Parking Companies, the Executive has had and will continue to have access to
confidential information and trade secrets of the Parking Companies that
constitute proprietary information that the Parking Companies are entitled to
protect, which information constitutes special and unique assets of the Parking
Companies, including without limitation (i) information relating to the Parking
Companies’ manner and methods of doing business, including without limitation,
strategies for negotiating leases and management agreements; (ii) the identity
of the Parking Companies’ clients, customers, lessors and locations, and the
identity of any individuals or entities having an equity or other economic
interest in any of the Parking Companies to the extent such identity has not
otherwise been voluntarily disclosed by any of the Parking Companies; (iii) the
specific confidential terms of management agreements, leases or other business
agreements, including without limitation the duration of, and the fees, rent or
other payments due thereunder; (iv) the identities of beneficiaries under land
trusts; (v) the business, developments, activities or systems

 

5

--------------------------------------------------------------------------------


 

of the Parking Companies, including without limitation any marketing or customer
service oriented programs in the development stages or not otherwise known to
the general public; (vi) information concerning the business affairs of any
individual or firm doing business with the Parking Companies; (vii) financial
data and the operating expense structure pertaining to any parking facility
owned, operated, leased or managed by the Parking Companies or for which the
Parking Companies have or are providing consulting services; and (viii) other
confidential information and trade secrets relating to the operation of the
Company’s business (the matters described in this sentence hereafter referred to
as the “Trade Secret and Confidential Information”).

 

(b)                                 Customer Relationships.  The Executive
understands and acknowledges that the Company has expended significant resources
over many years to identify, develop, and maintain its clients.  The Executive
additionally acknowledges that the Company’s clients have had continuous and
long-standing relationships with the Company and that, as a result of these
close, long-term relationships, the Company possesses significant knowledge of
its clients and their needs.  Finally, the Executive acknowledges the
Executive’s association and contact with these clients is derived solely from
his employment with the Company.  The Executive further acknowledges that the
Company does business throughout the United States and that the Executive
personally has significant contact with the Company customers solely as a result
of his relationship with the Company.

 

(c)                                  Confidentiality.  With respect to Trade
Secret and Confidential Information, and except as may be required by the lawful
order of a court of competent jurisdiction, the Executive agrees that he shall:

 

(i)                                     hold all Trade Secret and Confidential
Information in strict confidence and not publish or otherwise disclose any
portion thereof to any person whatsoever except with the prior written consent
of the Company;

 

(ii)                                  use all reasonable precautions to assure
that the Trade Secret and Confidential Information are properly protected and
kept from unauthorized persons;

 

(iii)                               make no use of any Trade Secret and
Confidential Information except as is required in the performance of his duties
for the Company; and

 

(iv)                              upon termination of his employment with the
Company, whether voluntary or involuntary and regardless of the reason or cause,
or upon the request of the Company, promptly return to the Company any and all
documents, and other things relating to any Trade Secret and Confidential
Information, all of which are and shall remain the sole property of the
Company.  The term “documents” as used in the preceding sentence shall mean all
forms of written or recorded information and shall include, without limitation,
all accounts, budgets, compilations, computer records (including, but not
limited to, computer programs, software, disks, diskettes or any other
electronic or magnetic storage media), contracts, correspondence, data,
diagrams, drawings, financial statements, memoranda, microfilm or microfiche,
notes, notebooks, marketing or other plans, printed materials, records and
reports, as well as any and all copies, reproductions or summaries thereof.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the above, nothing contained herein shall restrict the Executive
from using, at any time after his termination of employment with the Company,
information which is in the public domain or knowledge acquired during the
course of his employment with the Company which is generally known to persons of
his experience in other companies in the same industry.

 

(d)                                 Assignment of Intellectual Property Rights. 
The Executive agrees to assign to the Company any and all intellectual property
rights including patents, trademarks, copyright and business plans or systems
developed, authored or conceived by the Executive while so employed and relating
to the business of the Company, and the Executive agrees to cooperate with the
Company’s attorneys to perfect ownership rights thereof in the Company or any
one or more of the Company. This agreement does not apply to an invention for
which no equipment, supplies, facility or Trade Secret and Confidential
Information of the Company was used and which was developed entirely on the
Executive’s own time, unless (i) the invention relates either to the business of
the Company or to actual or demonstrably anticipated research or development of
the Parking Companies, or (ii) the invention results from any work performed by
the Executive for the Parking Companies.

 

(e)                                  Inevitable Disclosure.  Based upon the
Recitals to this Agreement and the representations the Executive has made in
paragraphs 6(a) and 6(b) above, the Executive acknowledges that the Company’s
business is highly competitive and that it derives significant value from both
its Trade Secret and Confidential Information not being generally known in the
marketplace and from their long-standing near-permanent customer relationships. 
Based upon this acknowledgment and his acknowledgments in paragraphs 6(a) and
6(b), the Executive further acknowledges that he inevitably would disclose the
Company’s Trade Secret and Confidential Information, including trade secrets,
should the Executive serve as director, officer, manager, supervisor,
consultant, independent contractor, owner of greater than 1% of the stock,
representative, agent, or executive (where the Executive’s duties as an employee
would involve any level of strategic, advisory, technical, creative sales, or
other similar input) for any person, partnership, joint venture, firm,
corporation, or other enterprise which is a competitor of the Company engaged in
providing parking facility management services because it would be impossible
for the Executive to serve in any of the above capacities for such a competitor
of the Company without using or disclosing the Company’s Trade Secret and
Confidential Information, including trade secrets.  The above acknowledgment
concerning inevitable disclosure is a rebuttable presumption.  Executive may, in
particular circumstances, rebut the presumption by proving by clear and
convincing evidence that the Executive would not inevitably disclose trade
secret or confidential information were he to accept employment or otherwise act
in a capacity that would arguably violate this Agreement

 

(f)                                    Non-Solicitation.  The Executive agrees
that while he is employed by the Company and for a period of eighteen (18)
months after the Date of Termination, the Executive shall not, directly or
indirectly:

 

(i)                                     without first obtaining the express
written permission of the Company’s General Counsel which permission may be
withheld solely in the Company’s

 

7

--------------------------------------------------------------------------------


 

discretion, directly or indirectly contact or solicit business from any client
or customer of the Company with whom the Executive had any contact or about whom
the Executive acquired any Trade Secret or Confidential Information during his
employment with the Company or about whom the Executive has acquired any
information as a result of his employment with the Company.  Likewise, the
Executive shall not, without first obtaining the express written permission of
the Company’s General Counsel which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any person responsible for referring business to the Company or who regularly
refers business to the Company with whom the Executive had any contact or about
whom the Executive acquired any Trade Secret or Confidential Information during
his employment with the Company or about whom the Executive has acquired any
information as a result of his employment with the Company.  The Executive’s
obligations set forth in this subparagraph are in addition to those obligations
and representations, including those regarding Trade Secret and Confidential
Information and inevitable disclosure of the  Trade Secret and Confidential
Information of the Parking Companies set forth in Paragraph 6 of this Agreement;
or

 

(ii)                                  take any action to recruit or to assist in
the recruiting or solicitation for employment of any officer, employee or
representative of the Parking Companies.

 

It is not the intention of the Company to interfere with the employment
opportunities of former employees except in those situations, described above,
in which such employment would conflict with the legitimate interests of the
Company.  If the Executive, after the termination of his employment hereunder,
has any question regarding the applicability of the above provisions to a
potential employment opportunity, the Executive acknowledges that it is his
responsibility to contact the Company so that the Company may inform the
Executive of its position with respect to such opportunity.

 

(g)                                 Salary Continuation
Payments.                            As additional consideration for the
representation and restrictions contained in this paragraph 6, the Company
agrees to pay Executive if Executive’s termination occurs for any reason other
than Cause or due to Executive’s termination pursuant to paragraph 5 (d)
(“Voluntary Termination”), an amount equal to the Executive’s annual salary for
up to eighteen (18) months (the “Salary Continuation Payments”) following the
Date of Termination, payable in equal monthly or more frequent installments in
accordance with the Company’s normal payroll practices then in effect.  In the
event of a Voluntary Termination, the Salary Continuation Payments shall be
reduced to an amount equal to $50,000, payable over a 12-month period following
the Date of Termination in equal monthly installments.  In the event Executive
breaches this Agreement at any time during the 18-month period following the
Date of Termination, the Company’s obligation to continue any Salary
Continuation Payments shall immediately cease and Executive agrees to return to
Company all Salary Continuation Payments paid up to that time.  The termination
of Salary Continuation Payments shall not waive any other rights at law or
equity which the Company may have against Executive by virtue of his breach of
this Agreement. The Company’s obligation to make Severance Payments shall also
cease with respect to periods after Executive’s death.

 

(h)                                 Remedies.  The Executive acknowledges that
the Company would be irreparably injured by a violation of the covenants of this
paragraph 6 and agrees that the

 

8

--------------------------------------------------------------------------------


 

Company, or any one or more of the Parking Companies, in addition to any other
remedies available to it or them for such breach or threatened breach, shall be
entitled to a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining the Executive from any actual or threatened
breach of any of the provisions of this paragraph 6.  If a bond is required to
be posted in order for the Company or any one or more of the Company to secure
an injunction or other equitable remedy, the parties agree that said bond need
not exceed a nominal sum.  This paragraph shall be applicable regardless of the
reason for the Executive’s termination of employment, and independent of any
alleged action or alleged breach of any provision hereby by the Company.  If at
any time any of the provisions of this paragraph 6 shall be determined to be
invalid or unenforceable by reason of being vague or unreasonable as to
duration, area, scope of activity or otherwise, then this paragraph 6 shall be
considered divisible (with the other provisions to remain in full force and
effect) and the invalid or unenforceable provisions shall become and be deemed
to be immediately amended to include only such time, area, scope of activity and
other restrictions, as shall be determined to be reasonable and enforceable by
the court or other body having jurisdiction over the matter, and the Executive
expressly agrees that this Agreement, as so amended, shall be valid and binding
as though any invalid or unenforceable provision had not been included herein.

 

(i)                                     Attorneys’ Fees.  In the event of
litigation in connection with or concerning the subject matter of this
Agreement, the prevailing party shall be entitled to recover all costs and
expenses of litigation incurred by it, including attorneys’ fees and, in the
case of the Company, reasonable compensation for the services of its internal
personnel.

 

7.                                       Severability.  The invalidity or
unenforceability of any provision of this Agreement will not affect the validity
or enforceability of any other provision of this Agreement, and this Agreement
will be construed as if such invalid or unenforceable provision were omitted
(but only to the extent that such provision cannot be appropriately reformed or
modified).

 

8.                                       Notices.  Any notice which any party
shall be required or shall desire to serve upon the other shall be in writing
and shall be delivered personally or sent by registered or certified mail,
postage prepaid, or sent by facsimile or prepaid overnight courier, to the
parties at the addresses set forth below (or such other addresses as shall be
specified by the parties by like notice):

 

In the case of Executive to:

 

John Ricchiuto
10354 Merriam Lane
Twinsburg, Ohio 44087

 

 

 

In the case of the Company to:

 

APCOA/Standard Parking, Inc.
900 North Michigan Avenue
Suite 1600
Chicago, Illinois  60611
Attention:  General Counsel

 

9

--------------------------------------------------------------------------------


 

9.                                       Applicable Law; Submission to
Jurisdiction.  This Agreement shall be construed in accordance with the laws and
decisions of the State of Illinois in the same manner applicable to contracts
made and to be performed entirely within the State of Illinois and without
regard to the conflict of law provisions thereof.  Executive and the Company
agree to submit himself and itself, as applicable, to the non-exclusive general
jurisdiction of any United States federal or Illinois state court sitting in
Chicago, Illinois and appellate courts thereof, in any legal action or
proceeding relating to this Agreement or Executive’s employment with the
Company.

 

10.                                 Nonalienation.  The interests of the
Executive under this Agreement are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Executive or the Executive’s beneficiary.

 

11.                                 Amendment.  This Agreement may be amended or
cancelled only by mutual agreement of the parties in writing without the consent
of any other person.

 

12.                                 Waiver of Breach.  No waiver by any party
hereto of a breach of any provision of this Agreement by any other party, or of
compliance with any condition or provision of this Agreement to be performed by
such other party, will operate or be construed as a waiver of any subsequent
breach by such other party or any similar or dissimilar provisions and
conditions at the same or any prior or subsequent time.  The failure of any
party hereto to take any action by reason of such breach will not deprive such
party of the right to take action at any time while such breach continues.

 

13.                                 Successors.  This Agreement shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, of all or substantially all of the Company’s assets and
business.  The Executive’s duties hereunder are personal and may not be
assigned.

 

14.                                 Entire Agreement.  Except as otherwise noted
herein, this Agreement, constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings, either oral or in writing, if
any, between the parties relating to the subject matter hereof.

 

10

--------------------------------------------------------------------------------


 

15.                                 Acknowledgement by Executive.  The Executive
has read and fully understands the terms and conditions set forth herein, has
had time to reflect on and consider the benefits and consequences of entering
into this Agreement and has had the opportunity to review the terms hereof with
an attorney or other representative, if he so chooses.  The Executive has
executed and delivered this Agreement as his free and voluntary act, after
having determined that the provisions contained herein are of a material benefit
to him, and that the duties and obligations imposed on him hereunder are fair
and reasonable and will not prevent him from earning a livelihood following the
Date of Termination.

 

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the day and year first written above.

 

 

APCOA/STANDARD PARKING, INC.

 

 

 

 

 

By:

 

 

 

 

James A. Wilhelm

 

 

President and Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

John Ricchiuto

 

11

--------------------------------------------------------------------------------